DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 2/8/22 is acknowledged.  The traversal is on the ground(s) that the species have overlap in scope and there is no serious search burden in searching these species.  This is found persuasive. Therefore, the previous restriction requirement has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9,13,14,15,16,18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwees et al. (US 2016/0315365A1).  Regarding claims 1 and 7, Vanderwees discloses (figures 2 and 5) a heat exchanger comprising an .
Regarding claim 2, Vanderwees discloses that the fluid flows from the first end  (42) of the heat exchanger, to a second end (44) of the heat exchanger, and back to the first end of the heat exchanger.  Regarding claim 3, Vanderwees discloses fluid flows from the first fluid manifold (at 34) into the first fluid flow passages (58 or 60), from the first fluid flow passages into the second fluid flow passages (60 or 58), and from the second fluid flow passages into the second fluid manifold (at 36). Regarding claim 4, Vanderwees discloses that a first port (30) is connected to the first fluid manifold and a second port (32) is connected to the second fluid manifold. Regarding claim 5, Vanderwees discloses (figure 2) that each of the first and second sides of the Regarding claims 6 and 13, Vanderwees discloses (figures 1-5) fluid flows from the first fluid manifold (at 34) into the first fluid flow passages, from the first fluid flow passage (58 or 60) into a third fluid manifold (formed between the outer plate 12 or 14 with one side of the intermediate plate 16 at 46), from the third fluid manifold into a fourth fluid manifold (formed between the outer plate 14 or 12 with the other side of the intermediate plate 16 at 46), from the fourth fluid manifold into the second fluid flow passages (60 or 58), and from the second fluid flow passages into the second fluid manifold. Regarding claim 9, Vanderwees discloses (figure 6A) that ridges (50) on each of the first and second side of the intermediate plate form the first and second fluid flow passage.  Regarding claim 14, Vanderwees further discloses (figure 2) that a flange (40) on each of the first and second sides of the intermediate plate engage with a respective flange (20) on each of the first and second outer plates.  Regarding claims 15 and 16, Vanderwees discloses (figure 5) flow-directing ribs (74,75,76,77) and ports (34,36) are positioned in each of the first and second fluid manifolds, and the flow-directing ribs (74,75,76,77) are positioned between one of the ports and one of the first and second fluid flow passages. Regarding claim 18, Vanderwees discloses (figure 3) that longitudinal ridges (50) extend from the first fluid manifold (34 or 36) to a third fluid manifold  and from the second fluid manifold to a fourth fluid manifold. Regarding claim 20, Vanderwees further discloses (figure 7) that the first and second fluid flow passages (58,60) are formed in the intermediate plate (16) in an alternating relationship such that each of the first fluid flow passages is disposed adjacent to one of the second fluid flow passages. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees in view of Miyajima et al. (2001/0004312A1).  Regarding claims 8,13 and 19, Vanderwees substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the intermediate plate has a plurality of through openings for the first fluid flow from the third manifold to the fourth manifold.  Miyajima discloses (figures 2a,2b,2c) a heat exchanger that has a plurality of openings (38) formed in an intermediate plate (14) for a purpose of allowing fluid flowing a third manifold (between the opening in intermediate plate and the lower plate 12 ) into a fourth manifold (between the opening in the intermediate plate and the upper plate 16) while maintaining the structural integrity of the intermediate plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the . 
Claims 10,11,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees (US 2016/0315365A1)  in view of Abels et al. (US 2012/0237805A1).  Regarding claim 10, Vanderwees substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of flow restrictions positioned within each of the first and second fluid flow passage.  Abels discloses (figure 4, and paragraph 34) a battery cooler that has a plurality of flow restrictions (22) positioned within each of the first and second fluid flow passages for a purpose of providing further strength to the flow passages (6) and local narrowing of the flow passage for increasing flow mixing.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Abels’ teaching in Vanderwees’s device for a purpose of  providing further strength to the flow passages (6) and local narrowing of the flow passage for increasing flow mixing. Regarding claim 11, Vanderwees substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of flow restrictions extending transverse to the longitudinal ridges are position within each of the first and second fluid flow passages.  Abels discloses (figure 4, and paragraph 34) a battery cooler that has a plurality of flow restrictions (22) extending transverse to the longitudinal ridges are positioned within each of the first and second fluid flow passages (6) for a purpose of providing further strength to the flow passages and local narrowing of the flow passage for increasing flow mixing.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Regarding claim 12, Vanderwees substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that flow restrictions positioned within each of the first and second fluid flow passage on the first transverse side of the heat exchanger. Vanderwees discloses (figure 3 and Fig. A) that the first and second fluid manifold (at 34, 36 area) located on a first transverse side of the heat exchanger, wherein the first transverse side of the heat exchanger is interpreted to be right half the heat exchanger. The interpretation of transverse side is interpreted in figure A.  However, Vanderwees does not disclose that that flow restrictions positioned within each of the first and second fluid flow passage on the first transverse side of the heat exchanger.   Abels discloses (figures 2, 4, and paragraph 34) a battery cooler that has a plurality of flow restrictions (22) positioned within each of the first and second fluid flow passages on both first and second transverse sides of the heat exchanger for a purpose of providing further strength to the flow passages (6) and local narrowing of the flow passage for increasing flow mixing.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Abels’ teaching in Vanderwees’s device for a purpose of providing further strength to the flow passages (6) and local narrowing of the flow passage for increasing flow mixing. Each transverse side is interpreted to be each half of the heat exchanger similar shown in figure A. 

    PNG
    media_image1.png
    558
    864
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 3 with limitations shown.
Regarding claim 17, Vanderwees substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that one or more of the first or second fluid flow passages have an area of increased width and a flow restriction.  Abels discloses (figure 4, and paragraph 34) a battery cooler that has a plurality of flow restrictions (22) positioned within each of the first and second fluid flow passages, to locally narrow the flow or to have an increased width of the fluid flow passage in downstream or upstream of the flow restrictor (22)  for a purpose of providing further strength to the flow passages (6) and local narrowing of the flow passage for increasing flow mixing.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use Abels’ teaching in Vanderwees’s .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2015/0236385A1) discloses a battery module.
Chu et al. (US 6,253,835) discloses an isothermal heat exchanger.
Miyajima et al. (US 2001/0004370A1) discloses a heat sink.
Kenney et al. (US 2016/0036104A1) discloses a battery cell.
Takigawa et al. (US 2002/0195238A1) discloses a cooling device.
Miyajima et a (US 7,522,643) discloses a semiconductor laser device.
Miyajima et al. (US 6,895,026) discloses a heat sink.
Lapinski et al. (US 5,005,640) discloses an isothermal multi-passage cooler.

.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763